Title: To James Madison from Louis-Marie Turreau, 26 April 1806 (Abstract)
From: Turreau de Garambouville, Louis-Marie
To: Madison, James


                    § From Louis-Marie Turreau. 26 April 1806, Washington. The captain general of Martinique and its dependencies informed Turreau that the activities taking place among the blacks of Trinidad and the attempt by Dessalines’s emissaries to create similar upheaval in the Antilles have forced the captain general, as the conservator of the colony, to take new measures to save it from this contagion.
                    Given that most crews on U.S. merchant ships are composed of men of every color, the captain general has deemed it appropriate to order that the birthplace of each man of color on board an American ship be recorded. If the men are French, they will be arrested and put in jail. If there is nothing suspicious to indicate that the men came to Martinique with dangerous intentions, they will be returned to the captain at the time of his departure. If they speak French, even though born in the U.S., they will be confined aboard on the responsibility of the captain, who will under no circumstances, permit them to leave the ship. Thus the only men who will be considered in the ordinary class of seamen will be non-French-speaking people of color of American birth. Finally, as is the case with all white seamen, those will be the same individuals in number and identity as at their arrival and departure.
                    In accordance with this communication and the precaution taken by the captain general of Martinique to forewarn the captains of U.S. merchant ships of his determination in this regard, Turreau states that ships trading with Martinique will have the option of avoiding in advance the inconveniences of the surveillance necessitated by this matter.
                